Citation Nr: 0513479	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-35 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim to service connection for post 
traumatic stress disorder, and whether service connection is 
warranted for this disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969, and from February 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for post 
traumatic stress disorder.  He responded by filing a June 
2003 Notice of Disagreement, and was sent an October 2003 
Statement of the Case.  He then filed a November 2003 VA Form 
9, perfecting his appeal of this issue.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  In a June 2000 rating decision, the RO denied the 
veteran's claim for service connection for post traumatic 
stress disorder, and the veteran did not appeal this 
determination.  

3.  The evidence submitted since the June 2000 denial of the 
veteran's claim for service connection for post traumatic 
stress disorder is neither cumulative nor redundant of 
evidence already considered, and raises a reasonable 
possibility of substantiating the claim.

4.  The veteran did not participate in combat during military 
service.  

5.  The veteran has not presented credible supporting 
evidence of an in-service stressor.  





CONCLUSIONS OF LAW

1.  The RO's June 2000 decision denying service connection 
for post traumatic stress disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  

2.  Evidence submitted since the RO's June 2000 decision is 
new and material with respect to the claim for service 
connection for post traumatic stress disorder, and the claim 
for that benefit is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (2004).  

3.  The criteria for the award of service connection for post 
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and April 2002, June 2002, and July 2003 RO letters 
to the veteran notifying him of the VCAA, he has been advised 
of the laws and regulations governing the claims on appeal 
and the evidence that he must supply and the evidence that VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in 
Minneapolis, MN, and these records were obtained.  Private 
medical records have been obtained, as indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his claim; 
for these reasons, his appeal is ready to be considered on 
the merits.  

In support of his claim, the veteran has submitted recent VA 
treatment records directly to the Board, without review by 
the RO, the agency of original jurisdiction.  Generally, new 
evidence must be considered by the agency of original 
jurisdiction prior to review of such evidence by the Board.  
See 38 C.F.R. § 20.1304 (2004).  However, this evidence, 
confirming recent treatment of a current psychiatric 
disability, is essentially duplicative of evidence already 
presented to the RO and does not present any new facts to VA.  
Therefore, the Board finds no prejudice would result to the 
veteran by the Board's consideration of this evidence at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in August 2002, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in January 
2004, in light of the additional development performed 
subsequent to August 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. New and material evidence

The veteran seeks to reopen his claim for service connection 
for post traumatic stress disorder.  This claim was 
previously denied by the RO in June 2000 and the veteran was 
so informed by letter sent that same month.  The veteran did 
not initiate a timely appeal of this decision, and it became 
final.  38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  

In the present case, the RO has considered the veteran's 
claim de novo, without application of 38 U.S.C.A. § 5108.  In 
any such case, the Board is not bound by the RO's analysis of 
a claim, and indeed, must make a preliminary decision that 
new and material evidence has been presented before 
addressing the merits of the claim, as this step represents a 
mandatory jurisdictional requirement under 38 U.S.C.A. 
§§ 5108 and 7104 (West 2002).  Butler v. Brown, 9 Vet. App. 
167, 171 (1996) [citing Barnett v. Brown, 8 Vet. App. 1, 4, 
aff'd 83 F.3d 1380 (Fed. Cir. 1996)].  Thus, because the 
veteran's claim for service connection for post traumatic 
stress disorder was denied by the RO in June 2000, it must 
first be subject to scrutiny under 38 U.S.C.A. § 5108 (West 
2002) and 38 C.F.R. § 3.156 (2004); only if these legal 
requirements are met may it be considered on the merits.  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

When the veteran's claim was most recently denied by the RO 
in June 2000, there was no current diagnosis of post 
traumatic stress disorder.  However, since that decision 
became final, the veteran has submitted both private and VA 
medical records confirming such a diagnosis.  In a November 
2003 treatment note, J.R.T., Ph.D., diagnosed the veteran 
with post traumatic stress disorder based on a motor vehicle 
accident experienced during military service.  Also, the 
veteran has submitted the May 2002 treatment summary of S.K., 
M.A., who personally examined the veteran and diagnosed post 
traumatic stress disorder.  

Because these statements were written in 2002 and 2003, they 
clearly were not of record at the time of the June 2000 final 
decision.  They are also not cumulative or redundant of 
evidence already of record at that time, as they reflect 
diagnoses of the veteran's claimed disorder; thus, the May 
2002 statement and November 2003 clinical note are new.  They 
are also material, as they address an unestablished fact 
necessary to substantiate the claim, namely, a current 
diagnosis of post traumatic stress disorder.  Because the 
veteran has submitted new and material evidence, his claim 
for service connection for post traumatic stress disorder is 
reopened.  

II. Service connection

The veteran's service connection claim for post traumatic 
stress disorder having been reopened, it must now be 
considered on the merits.  Generally, the Board may not 
consider an issue in the first instance, prior to such 
consideration by the RO, the agency of original jurisdiction.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, in 
the present case, as shown by the August 2002 rating 
decision, the RO has already considered the veteran's claim 
on the merits, in light of all evidence, both new and old, of 
record, and has denied it.  Therefore, no prejudice to the 
veteran exists in the Board adjudicating the claim at this 
time.  

Service connection for post traumatic stress disorder 
requires medical evidence diagnosing the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2004).  The version 
of the regulation in effect at the time the veteran initially 
filed his claim for service connection for post traumatic 
stress disorder required a "clear" diagnosis of post 
traumatic stress disorder; however, that requirement has 
since been eliminated and, because the current version of the 
regulation is more favorable to the veteran, it will be 
considered in the adjudication of his claim.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post-
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2003); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  

In the present case, the veteran's claimed stressor involves 
a motor vehicle accident in which a friend was decapitated; 
he does not claim this stressor is related to combat 
exposure.  Because the Board finds the veteran did not 
participate in combat, corroborative evidence must be 
presented of any claimed in-service stressors.  

According to the veteran's account, he and a friend were 
involved in a motor vehicle accident during which the veteran 
was knocked unconscious.  When he awoke, still in the 
vehicle's wreckage, he discovered that his friend had been 
decapitated.  Since that time, the veteran has been haunted 
by his friend's death.  

Service medical records indicate the veteran was hospitalized 
for several days in October 1968 after he "fell from a 
car", sustaining multiple abrasions.  Prior to the accident, 
he had "consumed a fair amount of alcohol."  He denied any 
history of unconsciousness.  Aside from his abrasions, the 
veteran had no other physical findings, and was in no acute 
distress.  He was hospitalized for observation and then 
returned to full duty.  On service separation examination in 
October 1969, he denied any psychiatric complaints or 
symptoms.  

The Board notes that while service medical records confirm 
the veteran's involvement in a motor vehicle accident during 
military service, these records do not indicate any other 
party was killed at that time.  The veteran stated in 2002 
that he would submit police reports verifying his account of 
the accident, but to date no such records have been received.  
Also, while the veteran has claimed he was knocked 
unconscious during the accident, he denied any 
unconsciousness at the time of treatment.  In his March 2003 
stressor statement he also reported sustaining a back injury 
as a result of the accident, but his hospital admission 
record is negative for complaints or signs of a back injury.  
Finally, the Board notes that the veteran has proven to be an 
unreliable historian concerning matters unrelated to his 
present claim on appeal.  For example, he has on several 
occasions alleged exposure to Agent Orange during service in 
Vietnam, but his service personnel records are negative for 
any actual military service in Vietnam.  Also, when he was 
afforded VA psychiatric hospitalization in July 1999, he 
scored a 139 on the combat version of the Mississippi Scale 
for Combat-Related Post Traumatic Stress Disorder test.  A 
score of 107 or above is indicative of combat-related post 
traumatic stress disorder; however, the veteran's records are 
negative for any combat participation in Vietnam or any other 
locale during military service.  Because the death of the 
veteran's friend in a motor vehicle accident cannot be 
verified, and the Board cannot accept his uncorroborated 
account, this stressor cannot be accepted by the Board.  In 
the absence of any verified or verifiable stressors, the 
veteran's claim for service connection for post traumatic 
stress disorder must be denied.  While his private and VA 
treatment records indicate the veteran has post traumatic 
stress disorder as a result of witnessing his friend's death, 
these records are based solely on the veteran's self-reported 
history, and do not serve as independent verification of his 
claimed in-service stressors.  

The veteran has also claimed other stressors which allegedly 
occurred during military service, including an aircraft 
coming extremely close to his position during a training 
exercise, and almost getting shot during another training 
exercise.  However, he has offered no corroborating evidence 
of these incidents, and the Board does not find them to be 
verifiable, so they cannot be accepted as stressors in 
support of the veteran's claim.  

The veteran has himself suggested he has post traumatic 
stress disorder as a result of an in-service stressor event; 
however, as a layperson, his statements regarding medical 
etiology, causation, and diagnosis are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against a grant 
of service connection for post traumatic stress disorder, as 
the veteran has not alleged any verifiable in-service 
stressor events.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for post traumatic stress 
disorder is reopened.  Entitlement to service connection for 
post traumatic stress disorder is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


